Exhibit 10.52


DESCRIPTION OF 2005 INCENTIVE COMPENSATION PLAN

The Compensation Committee of the Board of Directors of Remington approved the
2005 Incentive Compensation Plan (the“2005 Plan”) at its December 15, 2004
meeting. The 2005 Plan is for the Company’s officers and certain other employees
and is based on the performance of the Company compared to performance targets
for 2005 approved by the Board of Directors. The 2005 Plan provides for eligible
participants to earn 75% of their potential incentive compensation  upon the
Company achieving 100% of the performance target, with increases in the portion
of the potential incentive compensation earned with higher performance of the
Company.  No incentive compensation will be payable if the Company fails to
achieve 90% or more of the performance target. The unit of measure for the
Company is EBITDA (Earnings Before Interest, Taxes, Depreciation and
Amortization) as adjusted for certain non-recurring or unusual transactions. The
2005 Plan calls for the payment of earned incentive compensation by the end of
the Company’s first quarter 2006.